DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed with the AFCP 2.0 Request submitted on 11/11/2021, which have been entered. In the current amendments, claims 1, 15, and 20 are amended.
In response to amendments and remarks filed with the AFCP 2.0 Request submitted on 11/11/2021, the 35 U.S.C. 101 and 103 rejections made in the previous Office Action have been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Sabine Volkmer Ward (Reg. No. 66559), on 11/18/2021.





The application has been amended as follows: in addition to the amendments filed on 11/11/2021 (which have been entered), Claims 15 and 20 are amended:

Claim 15. (Currently Amended)
A system comprising: 
one or more hardware processors; and 
one or more non-transitory machine-readable media storing a data structure representing a label hierarchy and instructions for execution by the one or more hardware processors, the instructions causing the Filing Date: October 30, 2017one or more hardware processors to perform operations comprising: 
determining, from training data comprising one or more token sequences labeled in accordance with the label hierarchy, a statistical distribution of a specified set of label sequences associated with a given concept or sub-concept in the label hierarchy, the statistical distribution corresponding to numbers of occurrences, in the training data, of the label sequences in the specified set; 
automatically generating, without human input, a data structure representing a weighted hierarchical state machine implementing a hierarchical extraction model for the label hierarchy, the hierarchical state machine comprising a sub-concept state machine for the given concept or sub- concept that includes one or more non-cyclic directed chains of simple or composite states that provide multiple non-cyclic paths from a start state to an end state, the multiple non-cyclic paths representing multiple of the label sequences; 
assigning weight functions that are at least in part based on the statistical distribution to transitions within the sub-concept state machine at branching points between the multiple paths; and 
causing the data structure representing the weighted hierarchical state machine to be stored in memory for subsequent use in labeling an input sequence.




One or more non-transitory machine-readable media storing instructions for execution by one or more hardware processors, the instructions, when executed by the one or more hardware processors, causing the one or more hardware processors to perform operations implementing a hierarchical extraction model for a label hierarchy based in part on a statistical distribution of a specified set of label sequences associated with a given concept or sub-concept in the label hierarchy as determined from training data, the statistical distribution corresponding to numbers of occurrences, in the training data, of the label sequences in the specified set; the operations comprising: 
automatically generating, without human input, a weighted hierarchical state machine implementing the hierarchical extraction model for the label hierarchy and comprising a sub- concept state machine for the given concept or sub-concept that includes one or more non-cyclic directed chains of simple or composite states that provide multiple non-cyclic paths from a start state to an end state, the multiple non-cyclic paths representing multiple of the label sequences; 
weighting transitions within the sub-concept state machine at branching points between the multiple paths based at least in part on the statistical distribution; and 
causing a representation of the weighted hierarchical state machine to be stored in memory for subsequent use in labeling an input sequence.

Allowable Subject Matter
Claims 1-20 are allowed.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is directed to a method for implementing a hierarchical extraction model for a label hierarchy. None of the prior arts, either alone or in combination, teaches the following limitations:
...obtaining, for a set of label sequences associated with a given concept or sub-concept in the label hierarchy, a statistical distribution of the label sequences, the statistical distribution corresponding to numbers of occurrences, in training data comprising one or more labeled token sequences, of the label sequences in the set; and using one or more hardware processors, executing instructions to automatically generates without human input, a weighted hierarchical state machine implementing the hierarchical extraction model for the label hierarchy, the hierarchical state machine comprising a sub-concept state machine for the given concept or sub-concept that includes one or more non-cyclic directed chains of simple or composite states that provide multiple non-cyclic paths from a start state to an end state, the multiple non-cyclic paths representing multiple of the label sequences, wherein transitions within the sub-concept state machine at branching points between the multiple paths are weighted based at least in part on the statistical distribution;...

Independent claim 15 is directed to a system for implementing a hierarchical extraction model for a label hierarchy. None of the prior arts, either alone or in combination, teaches the following limitations:
...determining, from training data comprising one or more token sequences labeled in accordance with the label hierarchy, a statistical distribution of a specified set of label sequences associated with a given concept or sub-concept in the label hierarchy, the statistical distribution corresponding to numbers of occurrences, in the training data, of the label sequences in the specified set; automatically generating, without human input, a data structure representing a weighted hierarchical state machine implementing a hierarchical extraction model for the label hierarchy, the hierarchical state machine comprising a sub-

Independent claim 20 is directed to one or more machine-readable media for implementing a hierarchical extraction model for a label hierarchy. None of the prior arts, either alone or in combination, teaches the following limitations:
...implementing a hierarchical extraction model for a label hierarchy based in part on a statistical distribution of a specified set of label sequences associated with a given concept or sub-concept in the label hierarchy as determined from training data, the statistical distribution corresponding to numbers of occurrences, in the training data, of the label sequences in the specified set; the operations comprising: 
automatically generating, without human input, a weighted hierarchical state machine implementing the hierarchical extraction model for the label hierarchy and comprising a sub- concept state machine for the given concept or sub-concept that includes one or more non-cyclic directed chains of simple or composite states that provide multiple non-cyclic paths from a start state to an end state, the multiple non-cyclic paths representing multiple of the label sequences; weighting transitions within the sub-concept state machine at branching points between the multiple paths based at least in part on the statistical distribution;...

The closest prior arts of record are the following:
Liu et al. (“Product Named Entity Recognition Based on Hierarchical Hidden Markov Model”) teaches a hierarchical hidden Markov model (HHMM) based approach of product named entity recognition using a unified statistical framework.
Lu et al. (“Hierarchical Conditional Random Fields (HCRF) For Chinese Named Entity Tagging”) teaches a method of Chinese Named Entity tagging using hierarchical conditional random fields that makes full use of context information of sentences.
SIMARD et al. (US 2015/0019204 A1) teaches facilitating a method of feature completion for machine learning.
Franceschini et al. (US 2016/0012058 A1) teaches automatically adding new concepts to a concept graph.
Suzuki et al. (Training Conditional Random Fields with Multivariate Evaluation Measures) teaches a framework for training Conditional Random Fields to optimize multivariate evaluation measures, including non-linear measures such as F-score.

The primary reason for the allowance of the claims in this case is the inclusion of the features recited above, now included in all the independent claims in combination with the other elements recited (analogous features may be recited with wording variations), which are not found in the prior arts of record. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125